Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 12-22 are allowed.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. Claim 1 recites a system comprising a data acquisition module, a classification module, a weight determining module, a score generating module, and a query processing module.  Examiner found support for these modules in specification paragraph 0164 which says “the term ‘module’ may refer to, be part of, or include processor hardware … [emphasis added]”  However, because the claims does not explicitly recite any hardware and the specification only says the recited modules may comprise hardware, these claims possibly recite software per se and are thus non-statutory.


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Egendorf et al (US 9,348,911) teaches querying information from a plurality of databases as “searchbases,” according to the unique protocols of the information sources that contain the respective databases, does not teach determining search counts of terms or weights to the searches or generating scores for the search terms (column 8 lines 41-61, columns 19 lines 16-43 figure 4);
	Villafane’ (US 20190278776) teaches scoring user interaction with content referrals which provide more relevant data when said users are searching for information on a subject, does not teach determining search counts, classifying searches, or assigning weights to said searches (paragraph 0025, 0103-0108 figures 16, 17); and 
	Robert (US 20120290503) teaches searching for securities data from multiple sources and performs analytics on said data, does not teach determining a search cont of terms, assigning weights for searches, or generating scores for search terms (paragraphs 0011-0012, 0068-0078 figure 1).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/22/21